Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 14 February 2022, in which claims 1, 2, 26 have been amended, claims 7, 33-36, 38 has been cancelled, is acknowledged.
 	Claims 1, 2, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 are pending in the instant application.
 	Claims 1, 2, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 are being examined herewith.
Response to arguments of 14 February 2022
In view of Applicant’s amendment of 14 February 2022, all the rejections to claim 7 are herein withdrawn. Claim 7 has been cancelled.
On 4 February 2022, Applicant has submitted a Supplemental Declaration under 37 C.F.R. 1.132 of Dr. Edward Quatros. This very Declaration had been previously submitted (signature and/or date missing) on 14 July 2021 and 4 November 2021, and, in the interest of compact prosecution, had been already considered by the examiner (office action mailed on 12 November 2021).
Applicant argues (Remarks of 14 February 2022) against the rejection of claim 2 under 35 U.S.C. 103 over Frye, in view of Akshoomoff, and against the rejection of claims 1, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 under 35 U.S.C. 103 over Frye, in view of Straw, in further view of Akshoomoff.
Applicant argues that the pending claims are characterized by two features (1) children 3-5 years of age, MSEL expressive communication scores ; and improvement in MSEL expressive scores. In response, the claims actually recite children less than 6 years or age suffering from autism, which overlaps with the patient population in Frye.
Applicant argues (page 7) that the instant patient population is a distinct subset of the patients in Frye, because Frye accepted all patients regardless of their language impairment, Frye was weighed towards older children, and Frye would have not detected any change on the MSEL.
Applicant argues (page 7, last paragraph) that Applicant has discovered, focusing on children less than 6 years old, with MSEL expressive communication <=85 and MSEL cognitive index >=55, expressive communication is unexpectedly improved. Applicant argues (page 7, last paragraph, page 8, first paragraph) that since a clinical trail was initiated, applicant has established that the subject matter of the trial is reasonably predictive of the asserted therapeutic utility.
In response, since leucovorin is known to treat autism in children, the “asserted therapeutic utility” has been established for the instant claims. The question remains, however, about what constitutes unexpected results. The mere fact that a clinical trial has been initiated does not support unexpected results over prior art.
Further, even if the instant patient population is a subset of the patient population in Frye, Applicant has not shown some unexpected result in this particular subset of patient population.
The examiner maintains that the instant application may use different methodology to measure improvement in verbal communication, yet both Frye and the instant application measure an improvement in verbal communication in the same method of treatment of autism in children. 
The examiner maintains that Frye teaches that racemic 5-formyl-6 (R,S)-tetrahydrofolate is effective to treat autism, based on determining improvement in verbal communication. 
The rejection is made over the combined teachings by Frye and Akoshoomoff. The examiner maintains that Frye teaches in the title that folinic acid improves verbal communication in children with autism. The examiner maintains that since Frye teaches that folinic acid improves verbal communication in children with autism, and Akoshoomoff teaches MSEL for assessment of children with autism, a POSITA would have used MLES to assess children with autism in the method of treatment taught by Frye, with the expectation that treatment is correlated with an improvement in MSEL communication scores in said children.

U.S. Application No. 16/664,797 Applicant argues (Remarks of 14 February 2022, pages 8-9) unexpected folate patterns.
Applicant refers to the first Quadros Declaration (submitted on 6 October 2021, considered in the final rejection mailed on 4 February 2021). 
Applicant argues (page 8) that Dr. Quadros in the first declaration explained that levoleucovorin administered at high doses produces different folate patterns than racemic leucovorin, particularly more THF, and different concentration of folates in different tissues, which could not have been predicted, which contradict the findings of Bhandari (who observed no difference in the distribution of tissue folates in rat) and which prove the nonobviousness of the claimed invention. 
In response, the argument related to Bhandari comparing the metabolism in rats to that in children is not relevant to the instant rejection, at least because the closest prior art Frye administers leucovorin to autistic children (the same patient population as in the instant claims); further, the metabolism of a drug in rat may be different than its metabolism in humans (See other arguments related to metabolite profile in rat/dose in rat vs. children, in the advisory action of 3 June 2021).
Applicant argues that findings are applicable to the instant claims and, as reported by Dr. Quadros in paragraphs 14 and 15, "Increased concentrations of THF correspond to higher and more efficient utilization of folates in these metabolic cycles." Applicant argues that the fact that levoleucovorin is more efficiently utilized than leucovorin is surprising, and plainly supports the patentability of the claimed invention.
The examiner acknowledges the data in Table 1d vs. Table 1c, Specification, also used in the Quadros Declaration (of 6 October 2021), which is a study performed in rats, where the concentration of 5-methyl-THF, that of formyl-THF and of THF is measured at 4 time points, 0.5 h, 1h, 2 h, 4 h after administration. 
The examiner further acknowledges all points in the re-submitted Supplemental Declaration of Dr. Quadros of 4 February 2022.
Dr. Quadros explains (points 10-14) that the improved utilization and metabolism observed in Applicant’s rat studies is anticipated to be observed in children with autism; Dr. Quadros explains (points 15-19) that the PK of leucovorin vs. levoleucovorin (which is the instant 5-foryl-6S-tetrahydrofolate) has been reported in literature, that the bioavailability (point 20, 21) of different oral doses of leucovorin is known; and Dr. Quadros explains (point 22—27) the dose used in Applicant’s rat model. Dr. Quadros states at point 28 that “I believe that levoleucovorin is more efficiently utilized than racemic leucovorin when administered at the doses studied”, argues that the superior utilization seen in rats is expected in autistic children (point 28), and these results are unexpected (point 29).
The Declaration of Dr. Quadros under 37 CFR 1.132 filed 6 October 2021 and the points raised in the Supplemental Declaration (re-submitted on 4 February 2022) are insufficient to overcome the rejection of claim 2 under 35 U.S.C. 103 over Frye, in view of Akshoomoff, and the rejection of claims 1, 6, 13-15, 22-24, 26, 28, 31-32, 40-41 under 35 U.S.C. 103 over Frye, in view of Akshoomoff, as set forth in the last Office action because the plasma concentrations of THF, 5-methyl THF, 5-formyl-THF inherently occur upon administering the drug , as a property inherent to the formulation of drug administered in the method of treatment. Since prior art renders instant formulation obvious, the property of such a formulation will also be rendered obvious by the prior art teachings, since the properties are inseparable from the composition. Therefore, if the prior art teaches the composition/formulation or renders the composition/formulation obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 
In this case, Frye teaches oral administration of racemic leucovorin 2 mg/kg per day, maximum 50 mg/day (which inherently contains 25 mg S-leucovorin) as capsules (Frye, page 250, left column, last paragraph) to children with autism. Prior art (Zittoun below) teaches that S-leucovorin, which is the instant 5-formyl-6S-tetrahydrofolate, is the only active isomer in leucovorin. The examiner’s position is that a POSITA would have been motivated to replace leucovorin with its S isomer, 5-formyl-6S-tetrahydrofolate, administered orally at the dose taught by Frye, in the method of treating autism in children taught by Frye, with the expectation that administration of maximum 25 mg/day 5-formyl-6S-tetrahydrofolate results in therapeutic effect. The plasma concentration of THF or 5-methyl-THF or 5-formyl-THF measured in patients at different time points after drug administration is inherent to the formulation administered in the method of treatment. As such, practicing the method of treatment taught by Frye with 5-formyl-6S-tetrahydrofolate will inherently result in the same levels of THF or 5-methyl-THF or 5-formyl-THF measured in plasma.
For this reason, the rejection of claim 2 under 35 U.S.C. 103 over Frye, in view of Akshoomoff, and the rejection of claims 1, 6, 13-15, 22-24, 26, 28, 31-32, 40-41 under 35 U.S.C. 103 over Frye, in view of Akshoomoff, are herein maintained and modified rejections are made below.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim interpretation: the examiner interprets the language “clinically meaningful improvements” to mean, according to Applicant’s definition in the Specification, page 20, last paragraph, a statistically significant change in clinical outcome.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (Molecular Psychiatry 2018, 23, 247-256, published online 18 October 2016, cited in IDS), in view of Zittoun (Annals of Oncology 4, Suppl. 2, S1-S5, 1993, provided by Applicant on 14 July 2021), in further view of Akshoomoff (Child Neuropsychol. 2006, 12 (4-5), 269-277, cited in IDS).
Frye teaches a method for improving verbal communication (Table 2A, also page 254, left column, under Primary outcome) in a child suffering from autism (page 250, right column, last paragraph) comprising orally administering to the child a pharmaceutical formulation comprising 5-formyl-6-tetrahydrofolate (synonyms folinic acid, leucovorin), which inherently contains the S enantiomer, 5-formyl-6(S)-tetrahydrofolate.
Frye teaches (Table 1, page 249, line 1 under Variable) that the mean age of the children treated with folinic acid is 7 years 7 months (s.d. 3 y 6 m), which means at least one child is less than 6 years of age. 
Frye teaches (page 250, right column, last two paragraphs) that the autism diagnosis was defined by (i) gold standard diagnostic instrument such as the ADOS and/or ADI-R, which includes ADOS-2 of instant claim 2.
Frye does not teach evaluating the patients’ language impairment and cognitive index using MSEL scores, nor does he teach evaluating improvement in verbal communication using MSEL expressive communication scores, as in instant claim 2.
Frye does not teach that enantiomerically pure 5-formyl-6(S)-tetrahydrofolate is being administered.
Zittoun (Annals of Oncology 4, Suppl. 2, S1-S5, 1993, provided by Applicant on 14 July 2021) teaches (page S1, left column, last paragraph) that commercially available leucovorin LV (synonyms folinic acid, or 5-formyl-6-tetrahydrofolate racemic) is a racemic form LV-6(R,S), consisting of 1:1 mixture of the natural (S) (or l isomer) and the unnatural (R) (d isomer) diastereoisomers. It is generally accepted that only the natural isomer 6(S) is active, while the 6(R) isomer is inactive.
Zittoun also teaches that the 6S isomer is commercially available (page S1, right column, second paragraph).
Akshoomoff (Child Neuropsychol. 2006, 12 (4-5), 269-277) teaches administration of Mullen Scales of Early learning (MSEL) to preschoolers to assess autism.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frye, Zittoun and Akshoomoff to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to replace racemic 5-formyl-6-tetrahydrofolate (folinic acid), with the S enantiomer, 5-formyl-6(S)-tetrahydrofolate, in a method of treating autism in children, because Zittoun teaches that the natural 6S isomer of folinic acid is the only active isomer, while the unnatural 6R isomer is inactive. Thus, the person of ordinary skill in the art would have replaced racemic 5-formyl-6-tetrahydrofolate (folinic acid), with the S enantiomer, 5-formyl-6(S)-tetrahydrofolate, in the method of Frye, with the expectation that enantiomerically pure 5-formyl-6(S)-tetrahydrofolate is effective to improve verbal communication in children with autism. 
Further, the person of ordinary skill in the art would have been motivated to assess the progress in verbal /expressive communication using MSEL scores in the method of Frye, because Akshoomoff teaches that Mullen Scales of Early learning (MSEL) scales are used in preschoolers to assess autism. Thus, the person of ordinary skill in the art would have used the MSEL scales to assess expressive communication in children with autism pre- and post- treatment with folinic acid, with the expectation that administration of racemic 5-formyl-6-tetrahydrofolate (folinic acid), or administration of 5-formyl-6(S)-tetrahydrofolate, known/expected to treat autism and improve verbal communication, as taught by Frye, results in improvement in MSEL communication scores in said children.
As such, claim 2 is rejected as being prima facie obvious.

Claims 1, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (Molecular Psychiatry 2018, 23, 247-256, published online 18 October 2016, cited in IDS), in view of Straw et al. (Cancer Research 1984, 44, 3114-3119, cited in PTO-892 of 12 November 2021), in further view of Akshoomoff (Child Neuropsychol. 2006, 12 (4-5), 269-277, cited in IDS).
Claim interpretation: in claim 14, the recitation “a ratio of 5-methyl-THF to 5-formyl-THF in plasma in excess of 10:1 four hours after administration” is interpreted to be a property inherent to the formulation of drug administered. Since prior art renders instant formulation obvious, the property of such a claimed formulation will also be rendered obvious by the prior art teachings, since the properties are inseparable from the composition. Therefore, if the prior art teaches the composition/formulation or renders the composition/formulation obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

Frye teaches a method for improving verbal communication (Table 2A, also page 254, left column, under Primary outcome) and (secondary outcomes, page 251, last paragraph) improvement in ASD symptoms on OACIS, VABS, ABC, SRS, BASC scales, in a child suffering from  autism (page 250, right column, last paragraph) comprising orally administering (as capsules, page 250, left column, last paragraph) to the child a pharmaceutical formulation comprising 5-formyl-6-tetrahydrofolate (folinic acid), which inherently contains the S enantiomer, 5-formyl-6(S)-tetrahydrofolate.
Frye teaches (Table 1, page 249, line 1 under Variable) that the mean age of the children treated with folinic acid is 7 years 7 months (s.d. 3 y 6 m), which means at least one child is less than 6 years of age, as in instant claim 1, and at least one child is less than sixty months (5 years) of age, as in instant claim 6. 
Frye teaches (page 250, right column, last two paragraphs) that the autism diagnosis was defined by (i) gold standard diagnostic instrument such as the ADOS and/or ADI-R, which includes ADOS-2 of instant claim 1, or (iii) by Diagnostic Statistical Manual DSM diagnosis, which include DSM-5 criteria of instant claim 1.
Frye teaches (page 251, right column, second paragraph under Primary outcome) that DSM-5 combines communication and social symptoms into a social-communication symptom cluster, and language impairment is recognized as a significant comorbidity interrelated to the autism diagnosis.
Frye assesses verbal communication by ability-appropriate instruments such as CELF-preschool2, CELF-4, PLS-5, using a structured algorithm (page 251, right column, paragraphs 5-6). Frye defines a clinically meaningful change as a 5-point increase in verbal communication in 12-week study, and performs statistical analysis (calculates standard error of participants) in the method (page 251, right column, paragraph 8).
Frye teaches administration of DL folinic acid calcium salt (leucovorin calcium) at 2 mg/kg per day (page 250, left column, last paragraph), which inherently contains 1 mg/kg/day S enantiomer, 5-formyl-6(S)-tetrahydrofolate, which is within the range in instant claim 26; maximum 50 mg per day, which inherently contains 5-formyl-6(S)-tetrahydrofolate maximum 25 mg/day, as in instant claims 26, 28. 
Frye teaches (page 247, left column, last paragraph, right column, first paragraph) that children with cerebral folate deficiency, as in instant claim 23, have autism and that treatment with folinic acid improves autism symptoms as well as neurological symptoms. Frye teaches (page 247, left column, second paragraph) that abnormalities in the metabolism of folate, as in instant claim 22, have been linked to autism.
Frye teaches (page 248, left column, first paragraph) that 23% of children with autism were reported to have abnormally low CSF folate concentrations; thus, Frye implicitly teaches that most children with autism have normal CSF folate concentration. Frye teaches that high dose (Frye teaches high dose to be 2 mg/kg per day folinic acid, page 248, left column, last line) folinic acid markedly improves symptoms in children with autism and low dose CSF folate concentrations (page 248, left column, second paragraph).
Frye does not specifically teach evaluating the improvement in verbal communication using MSEL expressive communication scores, as in the instant claims.
Frye does not measure the CSF folate concentration in the method.
Frye does not teach that folinic acid is administered as a liquid formulation/solution, preservative free, concentration 20-30 mcg/ml, 5-25 drops per day, as in instant claim 1, as an alcohol free aqueous solution with pH 7.8, as in instant claim 15, administered using a dropper, as in instant claims 32, 40.
Frye does not teach the absolute bioavailability of the formulation, as in instant claim 1.
Frye does not teach that enantiomerically pure 5-formyl-6(S)-tetrahydrofolate is being administered, as in the instant claims.

Straw et al. (Cancer Research 1984, 44, 3114-3119) teach (page 3114, left column, first paragraph) that leucovorin calcium (which is the very therapeutic agent administered by Frye, also called DL folinic acid calcium salt) is the soluble calcium salt of CHO-THF, and consists of equal amounts of diastereoisomers (d, l). Straw teaches that it is generally accepted that only the natural l isomer (also known as 6S, or 5-formyl-6(S)-tetrahydrofolate) is active.
Straw teaches that the absolute bioavailability of 5-formyl-6(S)-tetrahydrofolate (synonym l-CHO-THF) (Table 7, also page 3118, left column, second paragraph) after oral administration of 25 mg of leucovorin (racemic 5-formyl-6-tetrahydrofolate, which inherently contains 12.5 mg 5-formyl-6(S)-tetrahydrofolate) to human patients is 97%, which satisfies the limitation in instant claim 1.
Straw teaches administration of leucovorin as tablets with water (page 3114, right column, second paragraph under Protocol). 
Straw also teaches (page 3118, right column, last paragraph) that absorption p.o. of both isomers was saturated at a dose of leucovorin of 50 mg, which inherently contains 25 mg of 5-formyl-6(S)-tetrahydrofolate, which is the maximum daily dose in instant claims 26, 28.
Straw teaches (page 3114, right column, first paragraph) that l-CHO-THF (also known as 5-formyl-6(S)-tetrahydrofolate) administered p.o. is readily absorbed and converted to 5-CH3-THF (which is the metabolite in instant claim 14). Straw teaches (Table 6) plasma AUC  for l-CHO-THF and 5-methyl-THF 8 h after administering 50 mg p.o. leucovorin (l,d-CHO-THF) corresponding to 25 mg of l-CHO-THF, to human patients.
Straw does not calculate the ratio of 5-methyl-THF and 5-formyl THF concentration in plasma four hours after leucovorin administration, as in instant claim 14, and does not measure the plasma concentration of tetrahydrolate after leucovorin administration, as in instant claim 13.
Straw does not teach that folinic acid (leucovorin) is administered as a liquid formulation/solution, preservative free, concentration 20-30 mcg/ml, 5-25 drops per day, as in instant claim 1, as an alcohol free aqueous solution with pH 7.8, as in instant claim 15, administered using a dropper, as in instant claims 32, 40.

Akshoomoff (Child Neuropsychol. 2006, 12 (4-5), 269-277) teaches administration of Mullen Scales of Early learning (MSEL) to preschoolers to assess autism.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frye, Straw and Akshoomoff to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to replace racemic 5-formyl-6-tetrahydrofolate (folinic acid), with the S enantiomer, 5-formyl-6(S)-tetrahydrofolate, in a method of treating autism in children, because Straw teaches that the natural 6S isomer of folinic acid is the only active isomer, while the unnatural 6R isomer is inactive. Thus, the person of ordinary skill in the art would have replaced racemic 5-formyl-6-tetrahydrofolate (folinic acid), with the S enantiomer, 5-formyl-6(S)-tetrahydrofolate, in the method of Frye, with the expectation that enantiomerically pure 5-formyl-6(S)-tetrahydrofolate is effective to improve verbal communication in children with autism. 
Further, the person of ordinary skill in the art would have administered- in the method of treatment taught by Frye- the dose of 5-formyl-6(S)-tetrahydrofolate taught by Frye, maximum 25 mg/day 5-formyl-6(S)-tetrahydrofolate, as in instant claims 26, 28, with the expectation that said dose is therapeutically effective and the absolute bioavailability of 5-formyl-6(S)-tetrahydrofolate is within the instantly claimed range. That is because Straw has shown that, after oral administration of 25 mg of leucovorin (racemic 5-formyl-6-tetrahydrofolate, which inherently contains 12.5 mg 5-formyl-6(S)-tetrahydrofolate) to human patients, the absolute bioavailability of 5-formyl-6(S)-tetrahydrofolate is 97%.
Further, the person of ordinary skill in the art would have been motivated to formulate 5-formyl-6(S)-tetrahydrofolate as an aqueous solution, by dissolving it in water or in a buffer to achieve a desired concentration, and would have calculated the number of drops- to be administered by a dropper- of such a formulation corresponding to the therapeutic dose taught by Frye, because formulating 5-formyl-6(S)-tetrahydrofolate as a capsule/tablet or as a solution (Straw teaches that leucovorin calcium is the soluble calcium salt of leucovorin), to be administered orally in a known method of treatment is well within the skill of the artisan.   
Further, the person of ordinary skill in the art would have been motivated to use ADOS-2 algorithm to diagnose the children with autism to be recruited in the study, because Frye teaches hat the autism diagnosis was defined by gold standard diagnostic instrument such as the ADOS. Further, the person of ordinary skill in the art would have selected children diagnosed with autism using ADOS-2 and having a normal CSF folate concentration, because Frye teaches that the majority of children with autism have normal CSF folate concentration. Thus, the person of ordinary skill in the art would have administered folinic acid to children suffering from autism diagnosed using ADOS-2 and having normal CSF folate concentration, with the expectation of seeing therapeutic effect, as improvement in verbal communication.
The person of ordinary skill in the art would have been motivated to assess the progress in verbal /expressive communication using MSEL scores in the method of Frye, because Akshoomoff teaches that Mullen Scales of Early learning (MSEL) scales are used in preschoolers to assess autism. Thus, the person of ordinary skill in the art would have used the MSEL scales to assess expressive communication in children with autism pre- and post- treatment with folinic acid, with the expectation that folinic acid administration, known to treat autism and improve verbal /expressive communication, as taught by Frye, results in improvement in MSEL communication scores in said children.
With respect to claim 24, the person of ordinary skill in the art would have evaluated neurogenesis in the child with autism pre- and post-treatment with folinic acid, with the expectation that treatment with folinic acid, which was known to improve several symptoms of autism, will result in improvement of neurogenesis in said child.
With respect to claim 31, the person of ordinary skill in the art would have administered folinic acid to a child suffering from autism on aripiprazole or risperidone, because aripiprazole, risperidone were known to be used to treat autism in children. One of ordinary skill in the art would have reasonably expected that combining folinic acid and aripiprazole, known to be useful for the same purpose, will result in a combination useful for treating autism. Since both folinic acid and aripiprazole are known to be active ingredients useful to treat autism, it is considered prima facie obvious to combine them for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, claims 1, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 are rejected as prima facie obvious.
Conclusion
Claims 1, 2, 6, 13-15, 22-24, 26, 28, 31-32 and 40-41 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627